Concurring Opinion by
Mr. Justice Nix:
The majority recognizes that a fine is a sanction that the law has deemed appropriate to impose upon a specific individual and when that individual ceases to exist, the order imposing the fine loses its purpose and hence its efficacy. With this I agree.
America from its inception has felt contempt for the unenlightened practice of imposing criminal sanction upon anyone hut the wrongdoer. When that wrongdoer dies, the purpose of the sanction is no longer present and an attempt to perpetuate its existence is devoid of justification and reason. The fact that during the lifetime of the subject, an obligation to pay a fine is created is not controlling. It must be remembered that the obligation was only for the purpose of effectuating the end of the punishment. It differs significantly from an obligation which arises from a contract or some other relationship between individuals which transcends the fact of death. Here, where the obligation was in the first instance created for the purpose of sanction and that end has been frustrated by death, no justification exists for attempting to continue to demand satisfaction of the obligation.
I believe this concurring opinion is necessitated by the suggestion of the dissent that the majority opinion is inconsistent with our decision in Commonwealth v. Walker, 447 Pa. 146, 288 A. 2d 741 (1972). I do not believe there is any inconsistency for the following reasons. In Walicer, we rejected a claim that the defendant’s death should interrupt the direct appeal procedure. We did so because the completion of the criminal adjudicatory process is of concern to society as a *294whole. Punishment of the defendant is only one aspect of that concern and there are other aspects which transcend the death of the defendant. An appellate review as to the propriety of the conviction below is necessitated because there are consequences which flow from conviction which extend beyond the death of the defendant. See Commonwealth v. Walker, supra, at 146-7. That is far different from the situation presented by this appeal where the death of the defendant renders him unavailable for further punishment and the purpose of the imposition of fine nonexistent.
I therefore concur in the opinion expressed by the majority today.